DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10-11, 13-17 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saetveit (US 9,541,207)

          Saetveit teaches:

          A sample preconcentration system comprising: (abstract; fig. 11, ‘sample loading system’)
          a first sample loop and a second sample loop alternately fluidically coupled with a sample source; (1102 fig. 11, ‘1st valve assembly with 1st loop and 2nd loop’; 48 col. 4 to 9 col. 9)

         a first valve fluidically coupled with the first sample loop and the second sample loop and (1102 fig. 11; 48 col. 4 to 9 col. 9)

          second valve fluidically coupled with the first valve to alternately receive fluid from the  (48 col. 4 to 9 col. 9; fig(s) 1-16)

          first sample loop and the second sample loop, the second valve configured to be fluidically coupled with a preconcentration column and to alternately provide access to the preconcentration column to fluid received from the first sample loop and the second sample loop; and  (48 col. 4 to 9 col. 9; fig(s) 1-16; 1104 fig(s) 11-12, ‘preconcentration column’)
          a pump system configured to alternately introduce sample held in the first sample loop and sample held in the second sample loop to the preconcentration column via the first valve and the second valve and to alternately introduce sample from the sample source into the first sample loop and the second sample loop.  (48 col. 4 to 9 col. 9; fig(s) 1-16; 1110 fig. 11, ‘pump system’)

          Claim 1 differs from the reference in that a sample preconcentration system comprises a first sample loop and a second sample loop alternately fluidically coupled with a sample source. However, this feature would be easily conceived from the reference considering the first sample loop and the second sample loop coupled with the sample source (1108) via the first valve assembly (1102) (see 49 col. 6 - 50 col. 7).

   
          It would have been obvious before the effective filing date of the invention, and a matter of design choice to provide a sample preconcentration system that comprises a first sample loop and a second sample loop alternately fluidically coupled with a sample source since this feature would be easily conceived from the reference considering the first sample loop and the second sample loop coupled with the sample source (1108) via the first valve assembly (1102) with the valve assemblies (800). (see 49 col. 6 - 50 col. 7). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


          In regards to claim 6, Saetveit discloses a sample preconcentration system of claim 1, wherein the first valve includes: (abstract; 1100 fig 11; 48 col. 4 to 9 col. 9)

           rotor defining a first channel having a first port extending through the rotor within the first channel and defining a plurality of ports displaced from the first channel; and (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)

          a stator defining a second channel to fluidically couple the first port within the first channel with a first port of the plurality of ports in a first configuration of the first valve and to fluidically couple the first port within the first channel with a second port of the 

          In regards to claim 7, Saetveit discloses a sample preconcentration system of claim 6, (see claim rejection 6) wherein the first port within the first channel is fluidically coupled with the second valve. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)


          In regards to claim 10, Saetveit discloses a sample preconcentration system of claim 1, (see claim rejection 1) wherein the pump system is configured to introduce a buffer to the sample for mixing prior to introduction to the preconcentration column. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)
  

          In regards to claim 11, Saetveit discloses a preconcentration system of claim 1, (see claim rejection 1) wherein the first sample loop and the second sample loop have substantially the same volume. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)
 
          In regards to claim 12, Saetveit discloses a method for preconcentrating a sample, comprising: (abstract; fig. 11, ‘sample loading system’)

          introducing a first fluid sample from a sample source to a first sample loop of a sample preconcentration system; (1108 fig. 11, ‘autosampler’, ‘sample source 1108 to 1st loop’; 48 col. 4 to 9 col. 9)

          transferring a second fluid sample held in a second sample loop from the second sample loop to a preconcentration column configured to retain one or more analytes of interest from the second fluid sample; (fig. 11; ‘transferring sample in 2nd loop to pre-concentration column, and transferring sample in 1st loop to pre-concentration column (902); 48 col. 4 to 9 col. 9)

          subsequent to transferring the second fluid sample from the second sample loop to the pre-concentration column, transferring the first fluid sample from first sample loop to the pre-concentration column; and (fig. 11; ‘transferring sample in 2nd loop to pre-concentration column, and transferring sample in 1st loop to pre-concentration column (902); 48 col. 4 to 9 col. 9)


          introducing a third fluid sample from the sample source to the second sample loop during transfer of the first fluid sample from first sample loop to the preconcentration column.  (fig. 11; ‘transferring sample in 2nd loop to pre-concentration column, and transferring sample in 1st loop to pre-concentration column (902); 48 col. 4 to 9 col. 9)

          It would have been obvious before the effective filing date of the invention, and a matter of design choice to introduce a third fluid sample from the sample source to the second sample loop during transfer of the first fluid sample from first sample loop to the preconcentration column since this feature would be easily conceived from the reference considering the first sample loop and the second sample loop coupled with the sample source (1108) via the first valve assembly (1102) with the valve assemblies (800), and that one or more sample source can be added to the system. (see 49 col. 6 - 50 col. 7). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

          In regards to claim 13, Saetveit discloses a method of claim 12,(see claim rejection 12)  further comprising: subsequent to transferring the first fluid sample from first sample loop to the preconcentration column, transferring the third fluid sample from the second sample loop to the preconcentration column.  (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)


          In regards to claim 14, Saetveit disclose a method of claim 13, (see claim rejection 13)  further comprising: introducing a fourth fluid sample from the sample source to the first sample loop during transfer of the third fluid sample from second sample loop to the preconcentration column. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)
 

          In regards to claim 15, Saetveit discloses a method of claim 12, (see claim rejection 12) wherein the first fluid sample and the second fluid sample originate from a same sample source. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)
 

          In regards to claim 16, Saetveit, discloses a method of claim 12, (see claim rejection 12) further comprising:  

          16mixing a buffer fluid with the second sample fluid during transfer of the second sample fluid from the second sample loop prior to introduction to the preconcentration column. (abstract; 100, 400 fig(s) 1-8, 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-14; 48 col. 4 to 9 col. 9)
 

          In regards to claim 17, Saetveit discloses a method of claim 12, (see claim rejection 12) wherein introducing a first fluid sample from a sample source to a first sample loop of a sample preconcentration system includes introducing the first fluid sample from the sample source to the first sample loop of the sample preconcentration system through operation of a first pump.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saetveit (US 9,541,207), in view of, Park (KR 10-1998-0039942).

          Saetveit discloses:

          In regards to claim 2, Saetveit teaches a sample preconcentration system of claim 1, (See claim rejection 1; 10-12, 902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-11, ‘pump assembly’)

          Saetveit does not teach:

          wherein the pump system includes a first pump fluidically coupled with the sample source, the first pump configured to draw sample fluid from the sample source and through the first sample loop and the second sample loop during alternate operation cycles. 

          Park teaches:

          wherein the pump system includes a first pump fluidically coupled with the sample source, the first pump configured to draw sample fluid from the sample source and through the first sample loop and the second sample loop during alternate operation cycles. (10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’)

         It would have been obvious before the effectively filing date of the invention to combine the ‘valve assembly’ of Saetveit with the ‘apparatus’ of Park in order to provide a system to determine the concentration of fluid samples.


         In regards to claim 3, Saetveit discloses a sample preconcentration system of claim 2, (see claim rejection 2)  

          Park teaches:

          wherein the pump system includes a second pump fluidically coupled with the first sample loop, the second pump configured to transfer sample fluid from the first sample loop during operation of the first pump to draw sample fluid from the sample source and through the second sample loop (10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’)
.

          In regards to claim 4, Saetveit discloses a sample preconcentration system of claim 3, (see claim rejection 3) Park teaches wherein the pump system includes a third pump fluidically coupled with the second sample loop, the third pump 14configured to transfer sample fluid from the second sample loop during operation of the first pump to draw sample fluid from the sample source and through the first sample loop. (Obvious with reference D1 in view of  D2 pumps can be configured; 10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’) 

 

          In regards to claim 5, Saetveit discloses a sample preconcentration system of claim 4, (see claim rejection 4) Park teaches wherein the second pump is configured to refill with fluid during operation of the third pump in preparation of a subsequent transfer of sample from the first sample loop through pushing with the fluid. (Obvious with reference D1 in view of  D2 pumps can be configured; 10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’) 

          In regards to claim 18, Saetveit discloses a method of claim 17, (10-12,902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-11, ‘pump assembly’) Park discloses wherein introducing a third fluid sample from the sample source to the second sample loop includes introducing the third fluid sample from the sample source to the second sample loop through operation of the first pump. (Obvious with reference D1 in view of  D2 pumps can be configured; 10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’) 


          In regards to claim 19, Saetveit discloses a method of claim 18, (10-12,902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-11, ‘pump assembly’) Park discloses wherein transferring a second fluid sample held in a second sample loop from the second sample loop to a preconcentration column includes transferring the second fluid sample held in the second sample loop from the second sample loop to the preconcentration column through operation of a second pump.  (Obvious with reference D1 in view of  D2 pumps can be configured; 10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’) 



           In regards to claim 20, Saetveit discloses a method of claim 19, (10-12,902, 1108, 904, 914, 916, 1102, 1110 fig(s) 9-11, ‘pump assembly’) Park teaches wherein transferring the first fluid sample from first sample loop to the preconcentration column includes transferring the first fluid sample from first sample loop to the preconcentration column through operation of a third pump (Obvious with reference D1 in view of  D2 pumps can be configured; 10-12 fig page 2, ‘pump’, ‘sample source’, ‘1st valve’) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saetveit (US 9,541,207), in view of, Lee (KR 10-2012-0000538)

          Saetveit discloses:

          The sample preconcentration system of claim 1, (see claim rejection 1)


          Saetveit does not teach:

          wherein the sample source includes a third valve configured to selectively couple with one of a plurality of fluid sample sources to fluidically couple the selected fluid sample source with the first valve.  

          Lee teaches:

          wherein the sample source includes a third valve configured to selectively couple with one of a plurality of fluid sample sources to fluidically couple the selected fluid sample source with the first valve.  (see figure parts 101-106 of the sample introducing valve 100 are coupled to ports 201-206 of the connection valve 200 which is obvious with D1 with respect to D3)




          In regards to claim 9, Saetveit discloses a sample preconcentration system of claim 8, (see claim rejection 8) Lee discloses wherein the third valve includes a channel configured to rotate to fluidically couple the first valve with the selected fluid sample source.  .  (see figure parts 101-106 of the sample introducing valve 100 are coupled to ports 201-206 of the connection valve 200 which is obvious with D1 with respect to D3)


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852